Citation Nr: 0531210	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cholecystectomy 
(gall bladder removal), claimed as secondary to service 
connected hepatitis B.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service connected hepatitis B.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to April 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

On May 23, 2005, a hearing was held in New York, New York, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran is service connected for hepatitis B.

4.  The veteran has current disabilities of the kidneys and 
gall bladder, which resulted in the removal of his gall 
bladder and one of his kidneys.

5.  There is no competent medical evidence relating the 
veteran's kidney or gall bladder disorders to any event or 
injury in service or any applicable presumptive period 
thereafter.

6.  There is no competent medical evidence relating the 
veteran's kidney or gall bladder disorders to the veteran's 
service-connected hepatitis B.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for cholecystectomy.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2005).

2.  Service connection is not warranted for a kidney 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 1998 rating 
decision, the RO denied the veteran's April 1997 and March 
1998 claims for service connection.  Only after the December 
1998 rating action was promulgated did VA, on June 4, 2002, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claims for secondary 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  The 
veteran has evidenced knowledge of what was necessary to 
substantiate his claim.  At his hearing in May 2005, he asked 
that the record remain open for 60 days in order to obtain a 
nexus opinion showing that his current disabilities are 
related to his service-connected disorder.  (See transcript 
at page 8.)  No additional evidence was received within the 
60-day time period.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statements of the Case (SSOC), re-adjudicating 
the veteran's claims, was provided to the veteran.  These 
actions essentially cured the error in the timing of the 
notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, identified private medical records, and VA 
medical records have been obtained.  There is no indication 
that relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  In this case, VA 
obtained no medical opinion in connection with the veteran's 
service connection claims.  However, medical opinions were 
not needed with regard to these claims because there is no 
competent evidence indicating that the veteran's claimed 
disabilities are associated with a service-connected 
disability or an established event, injury, or disease in 
service.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran from September 1996 to September 2003, reports of VA 
examinations of the veteran in September 1996 and August and 
October 1998, testimony by the veteran at hearings before the 
Board in October 1997 and May 2005, and contentions by the 
veteran and his representative.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence obtained or submitted in this case.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's discussion below will focus on what the evidence 
shows or fails to show with regard to each of the veteran's 
claims.

In this case, the veteran does not allege, nor does the 
evidence support, that the veteran's kidney or gall bladder 
disorders were incurred during service or within any relevant 
presumptive period thereafter.  Rather, the veteran contends 
that his kidney disorder and his gall bladder disorder were 
each proximately due to or the result of his service-
connected hepatitis B.  See 38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence shows that the veteran has undergone 
surgical removal of his gall bladder and one of his kidneys.  
The veteran also testified that he is on a kidney transplant 
list because of difficulties with his remaining kidney.  
Thus, the veteran has a current kidney disability and a 
current gall bladder disability.  However, medical expertise 
is required to relate a current disability to a service-
connected disability.

At the hearings in 1997 and 2005, the veteran testified that 
VA physicians had informed him that his hepatitis B had 
resulted in damage to his liver that had led to the damage to 
his gall bladder and kidneys.  Although the original 
statement was made by a doctor, the statements at the 
hearings are the veteran's assertions and, as such, are 
insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").  The Board 
has carefully reviewed the records of VA medical treatment of 
the veteran, and there is no notation relating the veteran's 
hepatitis B to his kidney or gall bladder disorders.

Although the veteran clearly believes that his kidney and 
gall bladder disorders have been caused by or aggravated by 
his service-connected hepatitis B, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his gall bladder and kidney disorders are related to his 
service-connected hepatitis B.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's claims fail because there is no competent 
medical evidence relating his kidney or gall bladder 
disorders to his service-connected hepatitis B.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for kidney and 
gall bladder disabilities, and the claims must be denied.


ORDER

Entitlement to service connection for cholecystectomy is 
denied.

Entitlement to service connection for a kidney disorder is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


